                                      3:20-cv-03303-RM-TSH # 1-1                    Page 1 of 6
                                                                                                                               E-FILED
                                                                                         Friday, 13 November, 2020 04:01:10 PM
                                                                                                    Clerk, U.S. District Court, ILCD




                                                                                                                     DB2 / PERINJ
                                                                                                     Transmittal Number: 22176528
Notice of Service of Process                                                                            Date Processed: 10/19/2020

Primary Contact:           Beth Pierce
                           Circle K
                           1100 Situs Ct
                           Ste 100
                           Raleigh, NC 27606-4295

Electronic copy provided to:                   Shelly Schilling
                                               Angela Hudson
                                               Santina Pendino
                                               Deborah Hutchins
                                               Debbie Gooldy
                                               Michelle Yohe
                                               Vanessa Alaniz
                                               Angela Hudson

Entity:                                       Mac's Convenience Stores LLC
                                              Entity ID Number 2621051
Entity Served:                                Mac's Convenience Stores, LLC d/b/a Circle K Stores
Title of Action:                              Betty McDade vs. Mac's Convenience Stores, LLC d/b/a Circle K Stores
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Personal Injury
Court/Agency:                                 Macon County Circuit Court, IL
Case/Reference No:                            2020L108
Jurisdiction Served:                          Illinois
Date Served on CSC:                           10/16/2020
Answer or Appearance Due:                     30 Days
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           John N. Cannon
                                              217-428-4323

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com




                                                           EXHIBIT 1
                        3:20-cv-03303-RM-TSH # 1-1                      Page 2 of 6




             IN THE CIRCUIT COURT OF THE SIXTH JUDICIAL CIRCUIT
                           MACON COUNTY, ILLINOIS


BETTY MCDADE,
                                                                         2020L108
                  Plaintiff,

                  vs.                                       No. 20-L-

MAC'S CONVENIENCE STORES, LLC
d/b/a CIRCLE K STORES
             Defendants,

                                               SUMMONS

To each defendant: Mac's Convenience Stores, LLC d/b/a Circle K Stores, c/o Registered
Agent Illinois Corporation Service C, 801 Adlai Stevenson Drive, Springfield, IL 62703

        YOU ARE HEREBY SUMMONED and required to a file an answer in this case, or
otherwise file your appearance, in the office of the clerlc of this court, Macon County Courts
Facility, 253 E. Wood Street, Decatur, Illinois, within 30 days after service of this summons, not
counting the day of service.

IF YOU FAIL TO DO SO, A JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST
YOU FOR THE RELIEF ASKED IN THE COMPLAINT.

To the officer:

        This summons must be returned by the officer or other person to whom it was given for
service, with endorsement of service and fees, if any, iinmediately after service. If service
cannot be made, this summons shall be returned so endorsed.

       This summons may not be served later than 30 days after its date.
                                                ,                             10/14/2020
                                     ~~yra c©t)ry''~~~.
                                `~
                                ;      . ..    • ~'i- .     WITNES
                                                               A   ~

                               = ~~t C`,'`~;,2. '•~ ~~~ ~    (eler o the 5'rcuit ; ourt
                                        '~} ~~Q~~ Cq_
                               ~~.• ~   ~ iX? ~~„~`~
                                                •r
                               +'~! r '                            (Deputy)
                                 ~ • ,•Yf• ` 1 ~
John N. Cannon                  3NA ~.""""`
McCarthy, Rowden, Baker & Cannon ..
243 S. Water Street
Decatur, IL 62523
Telephone: 217/428-4323




                                              EXHIBIT 1
                     3:20-cv-03303-RM-TSH # 1-1                 Page 3 of 6


                                                                                 FILED
                                                                                 MACON COUNTY ILLINOIS
                                                                                 10/13/2020 10:18 AM
                                                                                 SHERRY A. DOTY
                                                                                 CLERK OF THE CIRCUIT COURT



              IN THE CIRCUIT COURT OF THE SIXTH JUDICIAL CIRCUIT
                            MACON COUNTY, ILLINOIS

BETTY McDADE,
                                              )
               Plaintiff,                     )

        vs.                                   j          2020L108
                              )
MAC'S CONVENIENCE STORES LLC, )
d/b/a CIRCLE K STORES,        )
                              )
             Defendant.       )

                                          COMPLAINT

        NOW COMES the Plaintiff, BETTY McDADE, by and through her attomeys,

McCARTHY, ROWDEN, BAKER & CANNON, and complains against the Defendant, MAC'S

CONVENIENCE STORES LLC d/b/a CIRCLE K STORES (hereinafter Circle K), and states as

follows:

        1. That at all times relevant hereto, BETTY McDADE is and has been a resident of

Macon Courity, Illinois.

        2.     That the Defendant, CIRCLE K operates a business located at 501 North Main

Street, Decatur, Illinois and is organized to sell goods in Macon County, Illinois.

        3. That this Complaint is based upon an injury that occurred at the Circle K store located

at 501 North Main Street in the City of Decatur, Macon County, Illinois on or about January 9,

2020.

        4. At that time and place, Plaintiff, BETTY McDADE, was an intended and permitted

user of the said premises and was using the premises in a manner in which it was reasonably

foreseeable to Defendant, CIRCLE K, that they would be used.




                                        EXHIBIT 1
                      3:20-cv-03303-RM-TSH # 1-1              Page 4 of 6




       5. At the time and place alleged above, CIRCLE K had a duty to use reasonable care in

the ownership, operation, management, maintenance, and control of the subject premises.

       6. At said time and place, there existed a dangerous condition in the rubber mat placed

inside the store near the entrance/exit which presented an unreasonable risk of harm to people on

the premises: rolled corners and bucldes in the rubber mat.

       7. At that time and place, Defendant CIRCLE K knew, or in the exercise of ordinary care

should have known of both the condition on the premises and the risk of harm it presented.

       8. At that time and place, Defendant CIRCLE K reasonably expected that people on the

premises would not discover or realize the danger or would fail to protect themselves against

such danger.

       9. At that said time and place, Plaintiff BETT McDADE was seriously injured when she

was caused to fall by said condition.

       10. That at the aforementioned time and place, BETTY McDADE was on the

premises as a customer a.nd patron of CIRCLE K walking into the premises when she fell due to

the rolled corners and buckles in the rubber mat.

       11. While operating its place of business at the aforementioned time and place,

CIRCLE K owed BETTY McDADE a duty to exercise reasonable care in the care and upkeep of

said premises and breached said duty and was otherwise negligent in one or more of the

following respects:

               a. Failed to keep and maintain a safe environment for patrons;

               b. Caused to exist the said dangerous condition;

               c. Allowed the said dangerous condition to exist;

               d. Failed to repair the said dangerous condition;




                                        EXHIBIT 1
                    3:20-cv-03303-RM-TSH # 1-1                  Page 5 of 6




               e. Failed to inspect the premises for dangerous conditions; and

               f. Failed to warn entrants of the said dangerous condition when, in the exercise
                  of due care, it knew or should have known that it presented an unreasonable
                  risk of harm.

           12. As a direct and proximate result of one or more of the foregoing wrongful acts

and/or omissions of CIRCLE K, Plaintiff BETTY McDADE was then and there injured and

suffered disability, loss of normal 1ife, disfigurement, pain and suffering, medical expenses, lost

wages, damages to her personal property, and other losses, and may continue to suffer such

damages in the future, all in excess of the jurisdictional amount of $50,000.00.

       WHEREFORE, the Plaintiff, BETTY McDADE, prays for judgment in favor of the

Plaintiff and against the Defendant, CIRCLE K, in excess of $50,000.00 plus costs.

                                      BETTY McDADE, Plaintiff,

                                      McCARTHY, ROWDEN, BAKER & CANNON



                                                  Alvf\
                                                    JOHN N. CANNON




                                        EXHIBIT 1
                   3:20-cv-03303-RM-TSH # 1-1                   Page 6 of 6




                                   ATTORNEY AFFIDAVIT

       JOHN N. CANNON, after first being duly sworn,: does hereby state and deposeas
follows:

       1. I am the attorney for the Plaintiff in the foregoing Complaint at Law.

       2. After investigation and consideration of this claim, I place a value on this clairn in
          excess of $50,000.00




                                                                ~
                                                                  John N. Cannon


Subscribed and sworn to before me this 12th day of October, 2020



W=,&g) d'-W      w
          Notary Public
                                    -
                                                         "OFFICIAL SEAL"
                                                          HEATHER R. SMITH
                                                    PlOTARY PUBLIC, STATE OF.ILlIHO1S
                                                   MY COMMfSSION EXPIRES 08•09•2022




John N. Cannon
McCarthy, Rowden, Baker & Camion
243 South Water Street
Decatur, IL 62523
Telephone#: 217-428-4323
Fax#: 217-428-6076
Email: johnc@law-inrb.com




                                        EXHIBIT 1
